DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving a plurality of activity patterns associated with activities observed on at least a first monitored device and a second monitored device; determining a first activity pattern includes one or more activity patterns associated with the first monitored device, wherein the one or more activity patterns includes a remoting activity, and the one or more activity patterns is associated with a severity level; determining that a fidelity value of the first monitored device exceeds a predetermined threshold based at least in part on the first activity pattern associated with the first monitored device, wherein the fidelity value is based at least in part on the severity level and a cardinality of the one or more activity patterns modified by a corresponding weight; generating a threat alert for the first monitored device and the first activity pattern based at least in part on the fidelity value exceeding the predetermined threshold; determining that the remoting activity includes the first monitored device remoting into the second monitored device and executing a command therein, wherein the first monitored device and the second monitored device are communicatively connected to a local area network; and updating the threat alert to include the second monitored device and a second activity pattern associated with the second monitored device based at least in part on the remoting activity…in combination and relationship with the rest of claim as being claimed in claims 1, 7, 16.
Therefore, claims 2-6, 8-15, 17-20 are allowable as being dependent upon independent claims 1, 7, 16.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Bogorad (Pat. No. US 10104100); “Systems and Methods for Detecting Anomalies that are Potentially Indicative of Malicious Attacks”;
-Teaches calculating the cumulative influence score including hashing at least one influence score between a first activity and a second activity…see col.2 lines 3-20.

Freund (Pub. No US 2005/0273857); “System and Methodology for Intrusion Detection and Prevention”;
-Teaches detecting and preventing network intrusion by defining exploits that may be attempted by malicious network…see par. 20.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436